Citation Nr: 1418010	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to October 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Board reopened the claim and remanded the claim for procedural development.  

The claim is again REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine: 

a).  Whether a left ankle football injury with swelling noted by history on entrance examination was obvious evidence of pre-existing left ankle condition, and, if so, 

i).  Did the pre-existing left ankle condition increase in severity during service on the basis of manifestations of the disability prior to, during, and subsequent to service; alternatively,


ii).  If the pre-existing left ankle condition increased in severity during service, that is, permanently made worse, was the increase due to natural progression of the preexisiting condition?

In formulating an opinion, the VA examiner is asked to address:

The postoperative diagnoses, following debridement of the left ankle in February 2012, on the operative report from the Baylor Orthopedic and Spine Hospital, Arlington, Texas. 

The Veteran's file must be made available to the VA examiner.  

2.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



